 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHickinbotham Bros. Ltd. and General TeamstersLocal No. 439, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 32-CA-2438January 13, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 17, 1980, Administrative LawJudge Earldean V. S. Robbins issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel filed exceptions and a supporting brief,and Respondent filed a brief in answer to the Gen-eral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I In adopting the findings herein, Member Jenkins does not rely onTimes-Herald. Inc., 249 NLRB 13 (1980), cited in the Administrative LawJudge's Decision in par. 4 of the section entitled "Conclusions," in whichhe concurred.The General Counsel has implicitly excepted to certain credibility find-ings made by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing her findings.DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:This case was tried before me in Stockton, California, onMay 29, and 30, 1980. The original charge was filed byGeneral Teamsters Local No 439, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, herein called the Union,and served on Hickinbotham Bros., Ltd., herein calledRespondent, the Company, or the Employer, on January28, 1980. The first amended charge was filed by the254 NLRB No. 22Union and served on Respondent on March 6, 1980. Acomplaint issued on March 11, 1980. An amended com-plaint, which issued on May 14, 1980, alleges that Re-spondent violated Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended, herein called the Act.The principal issues herein are whether by certain bar-gaining proposals Respondent refused to bargain in goodfaith with the Union, and whether such conduct pro-longed a strike by Respondent's employees.Upon the entire record, including my observation ofthe witnesses and after due consideration of the briefsfiled by the parties, I make the following:FINDINGS OF FACTI. COMMERCERespondent, a California corporation with an officeand place of business in Stockton, California, is engagedin the manufacture of various fabricated steel products.In the course and conduct of its business operationsduring the 12-month period preceding the issuance of thecomplaint herein, Respondent sold and shipped goodsand services valued in excess of $50,000 directly to cus-tomers located outside the State of California, and pur-chased and received goods and services valued in excessof $50,000 directly from suppliers located outside theState of California.The complaint alleges, Respondent admits, and I findthat Respondent is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act.II. I.ABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The Negotiations and Related EventsRespondent has plants in Stockton, Fresno, Sacramen-to, and Santa Rosa and a small branch in Modesto. Theemployees in the Stockton, Fresno, and Sacramentoplants are represented by various locals of the TeamstersUnion. The plant involved herein is the Stockton plant.Respondent and the Union have been parties to succes-sive collective-bargaining agreements for 20 or 25 yearscovering a unit of machine operators, machine operatorshelpers, shipping and receiving clerks, warehouse per-sons, truckdrivers, and utility persons at the Stocktonplant. The last such agreement expired on September 30,1979.1 The first session of the current negotiation washeld on September 10. Union Business Representative R.B. Trammell was chief spokesman for the Union and LeeBrewer labor consultant, and Donald Hickinbotham, Re-spondent's vice president, were chief spokesman for Re-spondent.All dates herein will be in 1979 unless otherwise indicated.96 HICKINBOTHAM BROS. LTD.At this meeting, the Union submitted its proposal,which sought to modify the existing agreement in severalrespects of significance herein:1. To change the "Seniority and Layoff' clause fromone requiring layoff by seniority only if the Employerdetermines ability and efficiency to be relatively equal toone requiring layoff by seniority; and to delete the sen-tence reading, " In an arbitration, the arbitrator shall notsubstitute his judgment for that of the Employer"; and tochange from a provision requiring 90 consecutive days ofunemployment/failure to report for work within 36hours after a recall notification to break seniority to onerequiring 6 months and 72 hours, respectively.2. To change the "Job Bidding" clause to delete theexclusion from bidding of employees with less than Iyear of seniority and of those who have successfully bidon a job within the preceding 12 months and further todelete the provision that "any bidder who is awarded ajob but fails to qualify during his trial period shall bedeemed a successful bidder."3. To increase Respondent's pensions contribution by14 cents per hour per year for the term of the agreement.4. To delete the no-strike, no-lockout clause.5. To change the grievance procedure from onewhere, in the event informal resolutions were notachieved, an adjustment board (apparently ad hoc) willbe convened and if no majority resolution were achievedby the adjustment board, then the matter could be takento arbitration to one requiring that matters not informallyresolved would be submitted to an arbitration board (ap-parently permanent for the life of the agreement) and, ifno majority resolution is achieved, then a fifth neutral ar-bitrator would be called in.26. To add to the union-security clause a provision re-quiring Respondent to give the Union notification ofnew hires within 5 days.7. To grant a wage increase of $1 per hour per yearfor the term of the agreement; to establish an "open end"cost-of-living allowance; to increase the wage differentialbetween certain classifications; and add a new provisionthat "no member will suffer a reduction in pay throughthe signing of this Agreement."The Union's proposals were noted under "Terms ofAgreement," subject to negotiations, and under wagesthat it will later submit proposed modifications as to jobclassifications, and ended with the following statement:The Union reserves the right to make any additions,amendments, corrections or deletions to the forego-ing proposals during the course of negotiations as itmay deem necessary.At this first negotiation session the Union explained itsproposal item by item. Brewer's response was directedprimarily at the pension plan. The existing agreementprovided for contributions to the Western Conference ofTeamsters Pension Fund. Brewer questioned the financialstatus of the fund and requested certain documents relat-ed thereto. It was agreed that all agreements on individ-2 Both the adjustment board and the arbitration board were to be con-stituted of two members appointed by the Union and two members ap-pointed by Respondent.ual provisions would be tentative until an entire collec-tive-bargaining agreement was reached and that therewould be no agreement unless agreement was reached onall provisions. A second meeting was scheduled for Oc-tober 4.On October 4, Respondent submitted its proposal for a3-year agreement.s Items of significance herein included:1. The seniority and layoff clause was the same as therecently expired agreement except the probationaryperiod was increased from 30 to 45 days.2. The "Job Bidding" clause was the same as the re-cently expired agreement except (a) the word "sole" wasinserted before "judgment" in that portion providing, "Ifin the judgment of the Employer, the qualification[s] anddependability of the bidders and applicants are relativelyequal [seniority will prevail]"; and (b) the only exclusionfrom eligibility for job bidding read, "no employee[s]shall be eligible to bid until they have attained regularstatus [in] their current classification.4However, the Em-ployer may move or promote employees as necessarywithout regard to this exception."3. Substitution of the pension and savings and healthand welfare plan then in effect at other of Respondent'sfacilities for the Western Conference of Teamsters planwas provided for in the recently expired agreement.4. Added was a provision that the Union will be joint-ly responsible for any actions of the job steward beyondthose set forth in the agreement (the investigation andpresentation of grievances, and the transmission of mes-sages and information authorized by the Union which donot involve work stoppages or other interference withRespondent's business).5. There was substitution of a provision leaving unionmembership to the discretion of the individual employeefor the one in the recently expired agreement requiringunion membership after 31 days of employment.6. There was a provision for a grievance committee ofthe same size and to be chosen in the same manner as thearbitration board of the old agreement, but, in the eventthe grievance was not resolved by the committee, thematter would be referred to an impartial arbitrator;whereas in the old agreement the four members of thearbitration board selected a fifth member and resolutionrequired a decision by a majority of the five.7. A subsection was added to the grievance's sectionlimiting the authority of the arbitrator, which reads:H. Arbitrator's Authority: The Arbitrator shall beempowered except as his powers are limited belowor by the submission agreement, only to make a de-cision in cases of alleged violation of rights express-ly accorded by the Agreement, or written supple-ments thereto, if any.The limitation of the power and discretion of theArbitrator shall be as follows:3 The expiration date was September 30. 1982. The beginning date wasleft blank.4 The meaning of this phrase is unclear. Apparently it was intended asa compromise since the Union had proposed deleting all exclusions.97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI. He shall have no power to add to, or substractfrom or modify any of the provisions of this, orsupplemental agreements, if any.2. He shall have no power to establish wagescales or change any existing wage rates except inthe case of new classification.3. He shall have no power to substitute his dis-cretion for that of the Employer or the Unionwhere either party has expressed retained discretionor is given discretion by the specific terms of thisAgreement; except that where he finds a disciplin-ary layoff or discharge results from a manifestly ar-bitrary exercise he may make appropriate modifica-tions consistent with the terms of this Agreement.4. He shall have no power to decide any ques-tion, which, under this Agreement, is within theright of the Employer or the Union to decide. Inrendering decisions, the Arbitrator shall have dueregard for the responsibilities and the reservedrights of the parties and shall so construe thisAgreement so that there will be no interferencewith the exercise of such rights and responsibilities,except as those rights are expressly conditioned orlimited by specific terms of this Agreement.5. All awards of back wages shall be limited tothe amount of wages the employee would otherwisehave earned from his employment with the Em-ployer less any unemployment or other compensa-tion f6r work.The proposal also provided for an expedited arbitra-tion procedure (a hearing within 24 hours and bench de-cision or, if arbitrator desires, a decision no later than 24hours following a hearing) where it is alleged that thereis a sympathy strike or slowdown in violation of the no-strike clause.Respondent's proposal also added a management-rightsclause which reads:5Section XVIII. Management RightsThis Agreement is not intended to interfere with,bridge, or limit the right of the Company to manageits business and direct its employees in their em-ployment.The Company reserves and retains the sole andexclusive right to; the management of the businessand the direction of the working forces, includingbut not limited to the right to plan and direct oper-ations, schedule hours of work, subcontract any orall work to outside firms whether on or off thepremises, control volume of production; to add ordrop product lines; to establish or continue policies,practices, or procedures; for the conduct of thebusiness; and from time to time to change or abolishsuch policies, practices, or procedures; to determinethe number, location or relocation, method andtypes of its operation of plants or to discontinuetheir performance by employees of the Company; tohire, suspend, layoff, discharge for proper cause,s This is the management-rights clause which is contained in the col-lective-bargaining agreements covering the Fresno and Sacramentoplants.transfer or release from duty because of lack ofwork on other legitimate reasons; to study or intro-duce new approved production methods or facilitiesto establish or maintain rules and regulations cover-ing employees and retain all of the rights not spe-cifically limited by this Agreement that are custom-arily considered management functions.The no-strike, no-lockout clause was changed fromone which merely provided that "during the term of thisAgreement there shall be no strike by the union or lock-out by the Employer" to one which reads:Section XII. No Strike-No Lockout1. During the period of the Agreement thereshall be no strikes, work stoppages, slowdowns,picketing or other interference with the operationsof the Company.2. There shall be no lockouts during the term ofthis Agreement. Temporary shutdowns for econom-ic reasons shall not be considered lockouts.3. No officer or representative of the Union shallauthorize, instigate, aid or condone any strikes, andno employee shall participate in any such strikes,work stoppages, slowdowns, picketing or similar in-terference during the time of this Agreement. TheUnion must use every possible means to prevent itsmembers from engaging in such activities.At the October 4 meeting, Brewer, who had died inthe interval, was replaced by Walter Plumb as Respon-dent's cospokesman. Both the Union's and Respondent'sproposals were discussed item by item at the October 4and 5 meetings, as to the right of Respondent to deter-mine relative ability and efficiency and that seniority beconsidered only when ability and efficiency are equal.Hickinbotham said Respondent had taken a 15-weekstrike in 1964 to preserve that right and felt very strong-ly that it would not relinquish it.According to Hickinbotham, the rationale behind itsopen-shop proposal arose out of an incident during theprevious year when Respondent required certain leademployees who were in the bargaining unit to disciplinean employee for reporting to work late or intoxicated.The Union took the position that, if its members exer-cised this responsibility, they would be subject to fines.Hickinbotham took the position that these employeeswere not supervisors but were essentially workmen whowere properly included in the unit. He explained that theopen-shop proposal was intended to give an individualthe opportunity to not belong to the Union and to thusavoid the possibility of being fined.Although some agreement had been reached and and anumber of issues remained unresolved at the end of theOctober 5 session, it was apparent that the principalissues were seniority and layoff, job bidding, and a pen-sion plan. These have remained the principal issuesthroughout negotiations along with job classifications,which became a major issue on October 12 when Re-spondent made its economic proposal. According toTrammell, the Company's proposal could start an em-98 HICKINBOTHAM BROS. LTD.ployee at the bottom of the classification and it wouldtake several years, or never, to draw top pay.At the October 12 negotiation session, Hickinbothamexplained in some detail why Respondent proposedchanging to its own pension plan. He stated that the ac-tuarial report of the Teamsters pension plan revealedmany shortcomings. He showed the report to the Unionand Respondent analyzed it in some detail. The Hickin-botham plan has been in effect for a number of years forcertain of Respondent's employees. Hickinbotham saidthat, although Respondent's plan was a few centscheaper as to contributions, it was actually sounder thanthe Teamsters plan and the benefits were fairer sincecontributions were determined by gross earnings and thebenefits varied according to earnings. Further, Respon-dent's plan includes a profit-sharing plan.Hickinbotham stated that for several years employeeshave disagreed as to the desired allocation of availablefringe benefit dollars, some wanting more allocated topensions and others wanting it allocated to wages. Thus,Hickinbotham said, Respondent felt that an equitable so-lution would be the additional benefit of a profit-sharingplan whereby an employee could chose whether hewanted to contribute to such a plan with his contributionbeing matched by Respondent. Hickinbotham said he feltthat there would be better unity during future negotia-tions if an employee could make his own determinationas to how much went into the fund.Respondent submitted its economic package on Octo-ber 12. Hickinbotham and Plumb gave comparisons ofRespondent's proposal with the wage scale of its majorcompetitors and stated that Respondent's wage scaleswas comparable to or substantially ahead of those of itscompetitors. This session lasted from about 10 a.m. onOctober 12 to 1:30 a.m. on October 13 in an effort toconclude an agreement. Respondent made several signifi-cant concessions.Trammell reviewed the Union's position, stating thatseniority, job bidding, pension plan, and job classificationwere items on which there would have to be somemovement before a contract could be concluded. At theconclusion of the meeting, Trammell said that the con-tract was totally unacceptable, that he could not recom-mend it to the membership, and that there probablywould be a strike. Respondent promised to provide laterin the day a written proposal reflecting the agreementsreached that day and constituting Respondent's "bestoffer."Respondent's October 13 proposal differed from itsOctober 4 proposal in that it provided for a term retro-active to October 1, contained a provision requiringmembership in the Union after 31 days with 5 days noti-fication to the Union of new hires, reduced the proba-tionary period from 45 to 20 days, increased from 90 to180 the number of consecutive days of unemployment re-quired to break seniority, changed the exclusion for eligi-bility to bid on jobs from "no employee shall be eligibleto bid until they have attained regular status in their cur-rent classification" to "no employee shall be eligible tobid until they have attained regular status [apparentlythis means completed the probationary period] and havecompleted forty-five (45) working days in their currentclassification."The grievance procedure was worded differently butsubstantively is about the same. The limitation of the au-thority of the arbitrator was changed to read:D. The arbitrator has no authority to modify, de-tract from or alter the provisions of this contract,nor to substitute his discretion for managements' de-cisions. This shall not, however, prevent the arbitra-tor from determining whether or not the Employerhas justifiable cause for any discharge or disciplin-ary action which may be protested under this sec-tion.The expedited arbitration clause was dropped.Respondent's October 13 proposal also contained inthe no-strike, no-lockout clause, the following protec-tion-of-rights clause which had earlier been proposed bythe Union:3. It shall not be a violation of this Agreement,and it shall not be cause for discharge or disciplin-ary action in the event any employee refuses toenter upon any real property involved in a lawfulprimary labor dispute, or refuses to go through orwork behind any lawful primary picket line of theUnion party of this Agreement, and including pri-mary picket lines at the Employer's place of busi-ness, approved by Local No. 439 and Joint Councilof Teamsters No. 38.Respondent's-management rights proposal waschanged to read:Section XIII-Management RightsThe Employer retains the exclusive right tomanage the business, direct, control, and scheduleits operation and work force and to make any andall decisions affecting the business, whether r notspecifically mentioned herein and whether or notheretofore, exercised, and in all respects carry outthe ordinary and customary functions of manage-ment, except as specifically altered or modified bythe express terms of this Agreement.Also, the following new provision was added:Section XIV-Rate AdjustmentWhere new types of equipment and/or operationsfor which rates of pay are not established by thisAgreement are put into use during the life of thisAgreement, rates governing such operations shall bethe subject of negotiations between the parties.Rates agreed upon will be effective as of the date ofsuch new equipment or operations are put into use.The proposed wage increase ranged at the top of eachclassification from 45 to 54 cents an hour, except that theutility person rate was substantially lower than in the re-cently expired agreement. However, the proposal con-tained a new provision which reads: "No member shall99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffer a reduction in pay as a result of the signing of thisAgreement." A new provision, initially proposed by theUnion, was included which provides that "non-bargain-ing unit supervisors may perform bargaining unit workonly in emergency or training situations."On October 14, the union membership rejected Re-spondent's "best" offer. Although Trammell recommend-ed against it, the membership also voted to strike. Thestrike commenced on October 14 or 15. All of the ap-proximately 63 unit employees went out on strike. Short-ly thereafter, Respondent resumed operations. About 2weeks after the strike commenced, Respondent beganhiring replacements. By November 14, 6 strikers had re-turned to work and 26 replacements had been hired. Asof this time, by using management and supervisory per-sonnel and the reduced complement of employees, andwith subcontracting, Respondent had achieved almostfull production.The first negotiation session after the strike com-menced was on October 16. The Union's positionchanged somewhat as to job bidding and wages. Princi-pally, the change was that training for an upgraded jobwould be by seniority and that the wage increase wouldbe 70 cents the first year and 50 cents for each of theseoond and third years and a 12-cent cap on cost ofliving. No agreement was reached and the principalissues remained the same. Both the Union and Respon-dent agreed that they reached an impasse at this meeting.The next meeting was October 29. The meeting was con-ducted by a Federal mediator. The Union altered its po-sition somewhat but no agreement was reached.The next meeting was on November 14. Respondentsubmitted a new proposal. In this proposal Respondentreverted to its original proposal that the matter of unionmembership shall be left to the sole and unfetteredchoice of each individual employee. The term of theagreement was changed from 3 years to 1 year. The 5-day notification to the Union of new hires was deleted.Also deleted was the provision that no employee wouldsuffer a reduction in wages. Also the provision permit-ting supervisors to perform bargaining unit work waschanged from one restricting such work only in emer-gency and training situations to one without restrictions.Respondent's seniority and layoff proposal increasedthe probationary period to 60 days and reduced back to90 days the number of consecutive days of unemploy-ment required to break seniority. Also included were thesympathy strike expedited arbitration procedure and thelimitation on the arbitrator's authority provisions whichwere the same as those contained in Respondent's Octo-ber 4 proposal but dropped from its October 13 proposal.The provision regarding the employees' right to honorprimary picket lines was also dropped as was the rate-of-adjustment provision. Respondent also returned to itsOctober 4 management-rights proposal.According to Hickinbotham, the management-rightsclause merely spells out the rights traditionally exercisedby Respondent. However, also according to Hickin-botham, the Union had been giving Respondent somedifficulty in this regard, one of Trammell's frequentstatements being, "if you don't see it you ain't got it." Itwas therefore important to Respondent that these rightsbe spelled out. Respondent was particularly concernedabout subcontracting.6It had always subcontracted fre-quently but had primarily done so when machinery wasrequired with a capacity significantly different from thatof Respondent's. However, during the strike, additionalwork was subcontracted and Respondent found thatsome of its preproduction and production processescould be done cheaper by subcontractors.Another reason Respondent was interested in a de-tailed management-rights clause was that it wanted thefreedom to institute certain changes. In August, Respon-dent employed a team of consultants to help Respondentstreamline its operations in the management of materialflow, operations, sequencing, and paper flow. In Novem-ber, the consultants made various recommendationswhich included the alteration of work flow, operationalproduction matters, paper flow, and operations schedul-ing. Respondent was concerned with its ability to imple-ment these recommendations as to altering jobs and de-veloping new jobs since its freedom to do so had beenchallenged by the Union in the past. As to the open-shopclause, some of the replacements had begun to expresstheir desire that they not be required to join the Union.However, Respondent's representative did state duringthe negotiations that it was willing to accept somethingcloser to a maintenance-of-membership clause. As to theI-year term, this was intended to dispose of the cost-of-living increase issue.On November 19, the Union submitted a proposal inwhich it agreed to the Employer's October 13 proposalin its entirety with two exceptions. The Union continuedto propose the Teamsters pension plan but reduced theincrease in the Employer's contribution from 14 to 7cents; and a revised wage proposal was to be submittedthrough the Federal mediator. Respondent continued toadhere to its November 14 proposal.There was no substantial progress made at this meetingas to the major items separating the parties. They diddiscuss whether, if the strikers were to return to workand agreement were reached, allegations of misconductwould be dropped. Plumb said he was concerned aboutthe replacements and that Respondent would not removethem in favor of returning strikers; thus the strikerswould be placed on a preferential hiring list, even if theyconcluded a contract.Around December 3, according to Hickinbotham andPlumb, the two of them discussed with Respondent'spresident, Ralph Hickinbotham, their concern that, eventhough the management-rights proposal would reserve toRespondent certain needed prerogatives, they stillneeded to have imput from employees as to the effect ofchanges in its operations. Consequently, they decidedthat in addition to the grievance procedure they shouldinstitute a complaint procedure whereby employeescould grieve as to actions taken by Respondent on mat-ters reserved to it by the management-rights clause.I The management-rights clause proposal reserved to Respondent theright to subcontract any or all work.100 HICKINBOTHAM BROS. LTD.On December 5, Plumb presented the following pro-posal to the Union as an addition to: "SECTION X-GRIEVANCES"7of its November 14 proposal:Section X-Resolution of DisputesEmployee Complaints or disputes will be settledunder the provisions of (1) the Company Complaintprocedure set forth herein, or where the employeeand the Supervisor determine in step 1. that the dis-pute is one of interpretation or application of specif-ic provisions of the Collective Bargaining Agree-ment, then the matter may be submitted under theGrievance and Arbitration procedure set forthherein as (2) GRIEVANCES AND ARBITRA-TION.Complaint ProcedureSTEP 1: When an individual has a problem withhis job, dispute with his supervisor or a co-worker,or a problem with interpretation or application ofCompany policy, the complainant should first dis-cuss the matter with his supervisor as soon as possi-ble after the problem arises.STEP 2: If the complainant cannot obtain imme-diate satisfaction from his supervisor, he should, assoon as possible, review the matter with his supervi-sor's immediate superior. The complainant mayexpect a thorough review of the complaint andwritten justification of the action being taken con-cerning the complaint may be requested.STEP 3: If the complainant is not satisfied withthe decision or the actions taken by the supervisor'ssuperior, he/she may take the matter directly to thePersonnel Department. The Personnel Departmentmay be reached by telephone at the Stockton office.This action must be taken within five working daysof the incident causing the complaint or the Person-nel Department may interpret the complaint as non-current, and therefore, not applicable to this com-plaint procedure. A member of the Personnel De-partment or an individual representing the Person-nel Department will meet with the complainantwithin five working days of receiving the com-plaint. The Personnel Department will explainCompany policy concerning the complaint and pre-vious decisions concerning the policies involved inthe complaint. Complainant must request the Per-sonnel representative to assist him in reducing thecomplaint in written form if he/she wants to pro-ceed any further with the complaint procedure. Inaddition, the complainant must state the desiredremedy he/she seeks.STEP 4: The Personnel Department or its repre-sentative will, within the next five days, form acommittee of three consisting of a Personnel De-partment representative, the Manager responsiblefor the profits of the division in which the com-plainant works and a co-worker of the complainant.The co-worker of the complainant shall be theThis section contains the grievance procedure and the arbitrationprocedure.mutual choice of the other two committee membersand shall be of appproximately the same salarygrade and position of the complainant. The co-worker should have substantial knowledge of thecomplainant's duties, job requirements and workingconditions and shall not be the complainant's imme-diate supervisor. The committee shall review thewritten complaint which was produced by the Per-sonnel Department representative, listen to testimo-ny of the complainant and any other individual in-volved in the complaint and review of the condi-tions surrounding the complaint.The committee shall come to a unanimous deci-sion as to the proper solution to the complaint. Theresponsibility of the Personnel Department repre-sentative is to insure that the resolution of the com-plaint is in keeping with Company policy and con-sistent with the resolution of other complaints simi-lar to the one being reviewed. The responsibility ofthe Manager is to see that the complaint is solvedwith the best interests of the Company in mind. Theresponsibility of the co-worker of the complainant isto make sure that the decision is a fair one consider-ing the working conditions and safety of the com-plainant. Also, the co-worker should consider theapplication of the decision to the individual as theindividual relates to all people in similar positionsand circumstances. This unanimous decision will berendered in written form within five working daysof having received the complaint from the Person-nel Department. Copies of the decision will beplaced in the Personnel record of the complainantand also given to the complainant.STEP 5: In the event that the committee cannotreach a unanimous decision, the viewpoints of eachindividual will be documented. The documentationwill show which individual is in disagreement withthe other two and which specific policy or policyinterpretation the individual is in disagreement orunclear about. This report will be immediately sub-mitted to one or more of the corporate officers re-sponsible for making, changing or deviating fromCompany policy. The corporate officers reviewingthe case will meet with the committee, the com-plainant and anyone else that the officer feels neces-sary to consult. Within five working days of havingreceived the complaint, the corporate officer willmake a written decision concerning the complaintwhich will be final.Copies of the decision will be distributed as fol-lows:1. The first copy will be a permanent part ofthe Personnel Department's policy interpretationfile.2. The second copy will be a permanent partof the Manager's Personnel record.3. The third copy will become a permanentpart of the co-workers' Personnel record.4. The fourth copy will become a permanentpart of the complainant's Personnel record.101 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The fifth copy will be given to the com-plainant.Plumb testified that he gave a copy of the proposal toeach member of the union negotiating committee andsaid it was an additional procedure intended hopefully toaddress some of the anticipated problems with employeesin dealing with the rights reserved to management in Re-spondent's management-rights proposal, and that it ad-dressed areas excluded from the grievance and arbitra-tion procedure. Hickinbotham and Plumb testified thatTrammell read through at least a portion of the proposal,tore it up, threw it on the floor, and said there was noway the Union would ever accept this and in vulgar lan-guage indicated what Respondent could do with the pro-posal. Union President Ace Hatten said the Union wouldnot consider the proposal.Trammell admits that he threw the proposal on thefloor and said there was no way the Union would everaccept it. He does not deny the statement attributed toHatten. Hatten did not testify. Hickinbotham testifiedthat Plumb did not review the contents and purpose ofthe proposal before physically handing it to the unionnegotiators. According to him, Plumb said Respondentwould like to have the proposal taken under consider-ation so that it could be discussed. They then sat quietlyby while the union committee was reading. Trammelladmits that there was some discussion of the proposal ashe read it, however, he did not testify as to what the dis-cussion was, and, given his generally poor memory as towhat was said during negotiations, I strongly suspect hedoes not recall what, if anything, was said.Hickinbotham testified that he drafted the complaintprocedure proposal and that it was not intended to ex-clude the Union. According to Hickinbotham andPlumb, Trammell's response left them no opportunity toexplain the proposal. The question of whether the Unionwas excluded was never raised. Hickinbotham testifiedthat, historically, the Union had discussed informallywith Respondent various complaints of employees with-out any issue as to whether the complaint was a grieva-ble one, and it was never Respondent's intent to excludethe Union from doing so.8After a caucus, the Unionproposed a 7-cent increase in pension contributions andwage increases of 60 cents the first year and 50 cents ineach of the second and third years. No agreement wasreached.The next negotiation session was on December 13.Plumb said Respondent's November 14 and December 5proposals were still on the table. Trammell said theUnion would accept Respondent's October 13 proposalwith a couple of modifications as to wages and classifica-tions. According to Trammell, he thinks there was somemention of a modification in pension plan, but he doesnot recall exactly what it was. Plumb rejected theUnion's proposal in its entirety, stating that Respondenthad another proposal on the table.s This meeting was conducted by the mediator as was all of the negoti-ating meetings after October 16. During the course of any meeting, therewere some joint sessions, some caucuses, and each side would at limesmeet separately with the mediator.Plumb proposed substituting a full-day holiday onChristmas Eve instead of the half-day holidays on NewYear's Eve and Christmas Eve and that employeeswould work a full day on New Year's Eve.According to Plumb, the rationale given by him wasthat it was also inventory time and Respondent wantedemployees to work New Year's Eve as was done at theSacramento plant. After a caucus, the Union said theywould agree in return for a concession in some otherarea. Plumb does not recall what the specific concessionwas. Plumb's response was that this was a critical area toRespondent because of the inventory problem and thatthey would be at impasse over this issue.They went into separate caucuses. Thereafter the me-diator came to Respondent's caucus and said the Unionhad agreed that they were at an impasse. The mediatorsaid they were obviously at total odds and there was nopurpose in meeting further. He said that any future meet-ings would be scheduled only upon request. Plumb saidthat Respondent was willing to meet at any time. Therehave been no further negotiating meetings.B. ConclusionsThe complaint alleges that, by making certain propos-als on and after November 14, Respondent failed and re-fused to bargain in good faith with the Union. As to theallegation that Respondent has violated Section 8(a)(5) ofthe Act by making regressive bargaining proposals, Re-spondent and the Union agreed at the first negotiatingsession that agreement on individual provisions were notbinding until agreement had been reached on a collec-tive-bargaining agreement as a whole. In fact, theUnion's initial proposal specifically reserves to it theright to make any additions, amendments, corrections, ordeletions to its proposals during the course of negotia-tions as it may deem necessary.Here, Respondent had made a number of concessionson October 12 and 13 in order to avoid a strike. It wasunsuccessful in this regard and a strike commenced. Nev-ertheless, these prestrike proposals remained outstandingfor a month after the strike commenced. By November14, it was apparent to Respondent that it could weatherthe strike. With this realization of its economic strength,it dropped some of the proposals it had made in an effortto avoid a strike. It is not illegal for an employer whohas weathered a strike to capitalize upon its new foundstrength to secure contract terms it desires. O'MalleyLumber Company, 234 NLRB 1171 (1978); World Pub-lishing Company, 220 NLRB 1065 (1975). A strike is atwo-edged sword. Depending upon how it affects theemployer's operations, the strikers may gain concessionsor they may lose concessions previously obtained.Here, in addition to the flexing of its economic muscle,Respondent had specific reasons for its reversion to anearlier proposal, some of which are directly attributableto circumstances changed by the strike such as the re-placement's expressed desire not to have to join a unionand the savings realized by subcontracting certain pro-cesses which had never been subcontracted before. Otherreasons were the same as those advanced when the pro-visions were intitially proposed. It is immaterial whether102 HICKINBOTHAM BROS. LTD.the Union, the General Counsel, or I find these reasonstotally persuasive. What is important, and I so find, isthat these reasons are not so illogical as to warrant aninference that by reverting to these proposals Respon-dent has evinced an intent not to reach agreement and toproduce a stalemate in order to frustrate bargaining.In the circumstances herein, I find that Respondent didnot violate Section 8(a)(5) and (1) of the Act by makingregressive bargaining proposals concerning managementrights, sympathy striker protection, union security, andnotification to the Union of new hires. Times-Herald,Inc., 249 NLRB 13 (1980); Olin Corporation, 248 NLRB1137 (1980); O'Malley Lumber Company, supra; WorldPublishing Company, supra.The complaint also alleges that the management-rightsclause proposed by Respondent is overly broad and re-strictive. It is well established that it is not illegal per sefor an employer to propose and bargain concerning abroad management-rights clause. N.L.R.B. v. AmericanNational Insurance Company, 343 U.S. 395 (1952). Ratherit is the rigid and inflexible insistence on the inclusion ina contract of a sweeping management-rights clausewhich may, under some circumstances, constitute evi-dence of bad-faith bargaining. Preterm, Inc., 240 NLRB654 (1979).In the circumstances revealed by the record herein, itcannot be said that Respondent was rigid and inflexiblein its insistence on the management rights clause pro-posed by it. Certainly it did not evince an intransigent at-titude prior to the strike, for on October 13 it proposed amuch less sweeping provision. At no time, insofar as therecord reveals, was any particular aspect of the clausediscussed other than subcontracting. After the strike, Re-spondent certainly had a good reason for desiring a sub-contracting clause, for it had discovered that it couldeffect certain savings by subcontracting.Another significant reason for Respondent's desiringsuch a clause was Trammell's insistence that, if a rightwere not specifically reserved in the agreement, Respon-dent did not have it. Trammell's reaction to the subcon-tracting provision was that the Union would not, underany circumstances, agree that Respondent have completefreedom to subcontract. The Union never suggested anymore limiting language as to subcontracting. The Unionnever pointed out what other specific language it foundobjectionable in the management-rights proposal nor at-tempted to negotiate in any way as to any specific rightreserved to management by this proposal. Furthermore,there is no evidence that the management-rights proposalever became a sticking point during negotiation. In thesecircumstances, I cannot conclude that Respondent adopt-ed a rigid and inflexible position as to management rightswhich indicated a desire to frustrate bargaining and toavoid the reaching of an agreement. Preterm, Inc., supra.Cf. San Isable Electric Services, Inc., 225 NLRB 1073(1976); Gulf State Canners, Inc., 224 NLRB 1566 (1976).However, the Board has consistently found bad-faithbargaining where the employer has insisted on a broadmanagement-rights clause and a no-strike clause, while atthe same time refusing to agree to an effective grievanceand arbitration procedure. San Isable Electric Services,Inc., supra, fn. 7; Seattle-First National Bank, 241 NLRB753 (1979). Thus, the allegation as to management rightsis intertwined with the allegations that Respondent re-fused to bargain by proposing an employee complaintprocedure that bars union participation in the adjustmentof grievances and by proposing a no-strike provisionwithout a complementary grievance/arbitration proce-dure. Therefore, the proposal, made by Respondent onDecember 5 supplementing its earlier grievance and arbi-tration proposal, is critical to all three allegations.The General Counsel contends that the combinedgrievance and employee complaint procedure clearly re-quired the consent of the supervisor for an employee tohave access to the grievance procedure. The complaintalleges that the complaint procedure bars union partici-pation in the adjustment of grievances. The complaintprocedure does not spell out any role for the Union. Onthe other hand, it does not specifically preclude unionparticipation. I credit Plumb that he stated in negotia-tions that the complaint procedure was intended to applyto employee complaints that involved those rights thatRespondent proposed be reserved to management. If themanagement rights clause were agreed to, these com-plaints would not be subject to the grievance and arbitra-tion procedure. However, nothing in the proposal pre-cludes the Union from grieving and arbitrating Respon-dent's interpretation as to the scope of the management-rights section.Further, according to Hickinbotham's uncontradictedtestimony, in the past Respondent and the Union haveinformally discussed employee complaints that arguablydid not fall within the scope of the grievance and arbitra-tion procedure and, by proposing the complaint proce-dure, Respondent did not intend to bar such union in-volvement in the future. Rather, it was intended to giveemployees a formal avenue for resolving problems thatwould not be covered by the grievance and arbitrationprocedure.As to the allegation that Respondent proposed a no-strike provision without a complementary grievance/ar-bitration procedure, Respondent's proposal does containa grievance and arbitration provision which, if consid-ered alone, does not appear ineffective. The GeneralCounsel contends that the proposed grievance and arbi-tration procedure is rendered ineffective by the De-cemher 5 proposal of an introductory paragraph for theresolution-of-dispute section which encompasses both thecomplaint procedure and the grievance and arbitrationprocedure. The problem, contends the General Counsel,is that the proposal requires the agreement of the super-visor before an employee can file a grievance under thegrievance provision of the contract.Respondent argues that this language only reflects thereality of a situation, most common in grievance proce-dures, where the employee first discusses his or her com-plaint with the immediate supervisor. It is at this point,Respondent contends, that, in the ordinary course ofthings, a determination would be made as to which ofthe procedures would be appropriate. I note that Hickin-botham drafted the complaint procedure to apply to situ-ations "when an individual has a problem with his job,dispute with his supervisor or a co-worker, or a problem103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the interpretation or application of companypolicy." The introduction which raises the questionherein of consent of supervisor to the filing of a griev-ance was written by Plumb in an effort to incorporatethe two procedures into one section covering the resolu-tion of disputes.Respondent, in essence, is arguing that, at worst, thelanguage is inartfully phrased. This is a plausible argu-ment. It is not unusual for nonlawyer negotiators to draftcontract proposals in inartful language. I hesitate to as-cribe sinister motives from a reliance solely on the wordsused when those words could arguably have been intend-ed to mean something else, where, as here, we are notdealing with standard contract language. In this regard, Iam well aware that Respondent could actually have hadthe intent ascribed to it by the General Counsel. Howev-er, Hickinbotham denied this and the Union by its con-duct foreclosed any testing of Respondent's intent.During negotiations, the Union never articulated thereason for its hostility toward the proposal. It neverargued that the complaint procedure precluded unionparticipation. Nor did the Union raise the issue that thelanguage of the proposal appeared to require the agree-ment of a supervisor before an employee could have re-course to the grievance and arbitration procedure.Rather, the Union summarily rejected the proposal andstated that it would not discuss it, and, insofar as therecord reveals, it was never discussed. Thus, we have noway of knowing how flexible or inflexible Respondentwould have been as to this proposal.What appears to be the situation here is that Respon-dent made certain proposals which were summarily re-jected by the Union and immediately shoved aside withthat group of proposals on which no agreement had beenreached. In these circumstances, I find that the GeneralCounsel has failed to establish that Respondent by itsproposal of management-rights, no-strike and resolutionsof dispute clauses was motivated by a bad-faith intent notto reach an agreement and to produce a stalemate inorder to frustrate bargaining. Accordingly, I find thatRespondent did not propose (1) an employee complaintprocedure that bars union participation in the adjustmentof grievances; (2) a no-strike provision without a comple-mentery grievance/arbitration procedure; and (3) anoverly broad and restrictive management rights clause inviolation of Section 8(a)(1) and (5) of the Act.Since Respondent has not engaged in the unfair laborpractices alleged in the amended complaint, the strikewhich commenced on October 14 cannot be found tohave been prolonged by those alleged unfair labor prac-tices. Accordingly, I conclude that a preponderance ofthe evidence does not establish the allegations set forthin subparagraph 12(a) of the amended complaint.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices which are alleged in the amended complaint inthis proceeding for the reasons which have been set forthabove.Upon the foregoing findings of fact, and conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER9It is ordered that the complaint herein be, and thesame hereby is, dismissed in its entirety.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.104